Citation Nr: 1550658	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran. 

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2010 ratings decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2008 rating decision, in pertinent part, denied service connection for bilateral hearing loss and GERD.  The December 2010 rating decision, in pertinent part, denied service connection for a low back disability.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The Veteran had also perfected appeals of denials of entitlement to service connection for tinnitus and diabetes mellitus, but an interim May 2012 rating decision granted service connection for those disabilities.  Consequently, those matters are not before the Board.  He had also initiated an appeal of a July 2013 denial of service connection for erectile dysfunction, but did not perfect the appeal by filing a substantive appeal.  


FINDING OF FACT

At the October 2015 Board hearing, the Veteran withdrew all of his appeals then pending before the Board, which included service connection for bilateral hearing loss, GERD, and a low back disability. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for bilateral hearing loss, GERD, and a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the October 2015 Board hearing, the Veteran withdrew all of his appeals then pending before the Board, which included service connection for bilateral hearing loss, GERD, and a low back disability.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issues of service connection for bilateral hearing loss, GERD, and a low back disability.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.

ORDER

The appeals seeking entitlement service connection for bilateral hearing loss, GERD, and a low back disability are dismissed.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


